Citation Nr: 1510753	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  07-21 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability. 

2.  Entitlement to service connection for a left leg disability, including as secondary to the service-connected spine disabilities. 

3.  Entitlement to an increased disability rating for residuals of a lumbar spine injury, rated as 10 percent disabling prior to August 28, 2008, and as 20 percent disabling as of that date. 

4.  Entitlement to an increased disability rating for residuals of a cervical spine injury, rated as 10 percent disabling prior to December 16, 2010, and as 20 percent disabling as of that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to January 1980. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Cleveland, Ohio.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Cleveland RO in October 2010.  A transcript of the hearing is of record. 

When this case was before the Board in December 2010, October 2012 and January 2014, it was remanded for additional development.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.





REMAND

While the Board sincerely regrets the additional delay imposed on this longstanding appeal, the Veteran's claims must be remanded for the reasons noted below.

In January 2014, the Board remanded these issues so the RO or the Appeals Management Center (AMC) could obtain the Veteran's federal retirement records.  In October 2014, the AMC issued a supplemental statement of the case (SSOC) in which the efforts to obtain these records was summarized, along with a statement indicating, "as of October 31, 2014 there has been no response."  This statement by the AMC is inaccurate file and calls in to question whether the AMC thoroughly reviewed the record prior to its readjudication of the claims.  The Veteran's federal disability retirement records were received by VA in September 2014 and are still of record.  As the records received in September 2014 were not reviewed by the AMC in the first instance and the Veteran has not submitted a waiver of the right to have the evidence reviewed by the RO or the AMC, these issues must be remanded for such consideration.  See 38 C.F.R. § 20.1304.  

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

The RO or the AMC must review the evidence of record, to include the federal disability retirement records received in September 2014, undertake any development it determines to be warranted, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




